DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 07/01/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claims 48-72 as set forth in the Non-Final Rejection filed 04/06/22 is overcome by the Applicant’s amendments.

4.	The objection to Claim 73 as set forth in the Non-Final Rejection filed 04/06/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 73 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 04/06/22 is overcome by the Applicant’s amendments.

Examiner’s Note
6.	The Office has relied on national phase publication US 2016/0308143 A1 as the English equivalent of WIPO publication WO 2015/108301 A1 (herein referred to as “Kim et al.”).

Allowable Subject Matter
7.	Claims 21, 22, and 24-73 are allowed.  
	The closest prior art is provided by Kanamoto et al. (US 2017/0186971 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    210
    324
    media_image1.png
    Greyscale

([0020])  where A1-2 = substituted or unsubstituted dibenzofuran or dibenzothiophene and β = substituted or unsubstituted arylene group having 6-13 carbon atoms ([0021]).  An embodiment is disclosed:

    PNG
    media_image2.png
    355
    363
    media_image2.png
    Greyscale

(page 26).  However, it is the position of the Office that neither Kanamoto et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compounds as recited by the Applicant, particularly in regards to the nature of Y2 (Claim 21) or the nature of Arb (Claim 48) of formula (A).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786